Title: To John Adams from Rufus King, 10 December 1785
From: King, Rufus
To: Adams, John


     
      Sir
      New York 10 Dec. 1785
     
     Mr. Hancock has accepted as President of Congress and will be here in a few days; Seven States have been represented for a few days only since November commenced— Six states only are now represented, I inclose a list of the Names of the Delegates—
     A Bill passed the house of representatives of massachusetts during their autumn Session, repealing all the Laws preventing the Return or Residence of Tories or Refugees to that State, and admitting them on the Footing of Aliens— But meeting with opposition in the Senate, it was postponed until the next Session— it passed the House upon a Division of 141 for, and 18 against the Bill, the question being taken by Yeas & Nays.
     Although this measure failed, yet the Legislature passed a law relative to the Whale Fishery, which is greatly to be commended, and taken as a part of a System, is certainly wise and politick—
     The navigation act was altered so as to conform it to the commercial Treaties entered into by the United States, continuing the impositions upon all British commerce—
     I inclose a Gazette, which contains the Massachusetts Law encouraging the Whale Fishery—
     In great haste, but perfect / Respect / Your most obt. servt
     
      Rufus King
     
    